DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 06/29/2021, has been entered.

      Claims 1-2, 5-8, 10-12, 14, 16, 19-22, 24-27, 29, 31-37, 39-40, 43-50, 53-56, 58, 61, 63-69 and 71 have been canceled.

      Claims have been 4, 9, 13, 15, 18, 23, 28, 30, 42, 51, 52, 57, 59, 62 and 70 have been amended.

      Claims 3, 4, 9, 13, 15, 17, 18, 23, 28, 30, 38, 41, 42, 51, 52, 57, 59, 60, 62 and 70 are pending.

3.  Restriction to one of the following inventions is required under 35 U.S.C. 121:

     I. Claims 3, 4, 9, 13, 15 17,18, 23, 28, 30, 38, 41, 42, 51 and 52, drawn to anti-C5aR1    
         antibody / multispecific anti-C5aR1 antibodies and compositions thereof, classified in 
         Class/subclass C07K 16/40, for example.

    II. Claims 57-60, drawn to nucleic acid molecules and host cell, methods of producing anti-
         C5aR1 antibodies, classified in Class/subclass A61K 2039/505, for example.

   III. Claims 62 and 70, drawn to methods of treating and modulating comprising administering           
         anti-C5aR1 antibodies, classified in A61K / 395, for example. 

4.  Inventions I-II are directed to related products. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
    In the instant case, the antibody and polynucleotides are distinct because their structures, physiochemical properties and/or mode of action are different, and they do not share a common structure that is disclosed to be essential for common utility.  
      Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
     Therefore, each product is patentably distinct, and searching of these Inventions would impose an undue burden.





5.  Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  

     In the instant case, the population of cells can be prepared by a variety of procedures and agents resulting in reduce cell viability other than treating the cells directly to reduce cell viability.

     Therefore, they are patentably distinct

6. Groups I and III are related as products and processes of using. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). 
    The products of Group I can be used in a materially different process, such as a variety of bioassays, detection assays, screening procedures and purifications procedures other than the methods of Group III.
     There are a number of methods employing process steps, ingredients and endpoints that can achieve therapeutic modalities other than the reliance upon anti-C5aR1 antibodies. 
     Therefore, they are patentably distinct.

7.  Because these inventions are distinct for the reasons given above and the search required for any group from Groups I-III is not required for any other group from Groups I-III and Groups I-III have acquired a separate status in the art because the searches are not co-extensive and encompass divergent subject matter, restriction for examination purposes as indicated is proper.
     Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
     (a) the inventions have acquired a separate status in the art in view of their different classification;
     (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
     (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
     (d) the prior art applicable to one invention would not likely be applicable to another invention;
     (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112. 

     Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

    The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

     If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.

     Should Applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

8. Species Election

    This application contains claims directed to the following patentably distinct species:  

      If any one of Inventions I-III is elected, 
       applicant is required to elect a specific and functional anti-C5aR1 antibody OR multispecific 
       anti-C5aR antibody or combination of anti-C5aR1 antibodies,
       by defining relevant lab designations, heavy / light chains, CDRs, epitopes.
        For example, see Tables on pages 225.
     
     The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

     Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 3 is generic, for example

     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.





9.  In addition to electing a species above,
       if Group III is elected, 
       applicant is required to elect a species a specific disorder from the specification.

      See pages 237-250, particularly Table 7; Exemplary disorders treatable with anti-C5aR1 (e.g., rheumatoid arthritis, psoriasis, etc.) (pages 240-241).
 
     These pathological conditions are patentably distinct because they differ in etiologies and therapeutic endpoints. Furthermore, the examination of species would require different searches in the scientific literature. As such, it would be burdensome to search these species together. 

    The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

    Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 62 and 70 are generic.

     There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

            Applicant is invited to amend the claims to recite the elected species to avoid potential rejections under 35 USC 112 first and/or second paragraph.

10.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

     The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.




      Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.

     Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

11.  Practice of Possible Rejoinder

     The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
     In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. 
     Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

12. Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

13.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).




14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
July 29, 2022